Citation Nr: 1100775	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION


The Veteran had active duty service from August 1964 to August 
1966 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in June 2006.  A statement of 
the case was issued in August 2007, and a substantive appeal was 
received in August 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

It appears to the Board that there are outstanding treatment 
records.  A February 2004 VA audiogram shows that the Veteran's 
last hearing test at that time was August 2002.  Another February 
2004 audiogram shows that the Veteran's last hearing test was in 
August 2001, and that the plan was to review his hearing in one 
year, which would be in 2005.  Further, a July 2004 VA treatment 
record shows that the Veteran's last audiogram was in 2000.  It 
is unclear to the Board whether the hearing tests conducted in 
2000, August 2001 and August 2002 were private hearing tests or 
VA hearing tests.  If the latter, the Board notes that VA 
treatment records only from 1996 to 1999 and from 2003 to 2005 
are of record.  It is also unclear to the Board whether the 
Veteran's hearing was again tested in 2005.  The Board believes 
that additional development is necessary before the Board can 
proceed with appellate review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should verify with the Veteran 
whether the 2000, August 2001 and August 
2002 audiological tests were conducted at a 
private medical facility or VA medical 
facility.  If the Veteran notifies the RO 
that the tests were conducted at a private 
medical facility, the RO should obtain 
appropriate consent to the release of 
medical records from the medical facility 
the Veteran identifies.

2.  To be sure, action should be taking to 
obtain 2000 -2002 VA treatment records, and 
2005 VA audiogram(s) from the Anchorage, 
Alaska VA medical facility.  If no such 
records are available, that fact should be 
noted for the record.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


